SUMMARY ORDER
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
*159At a stated term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 10th day of December , two thousand and two.
Plaintiff-appellant Gregory Gayle appeals from a judgement of the United States District Court for the Northern District of New York (Thomas J. McAvoy, Judge), granting the defendants’ motion for summary judgment with respect to the plaintiffs 42 U.S.C. § 1983 action alleging that the defendants (1) filed false misbehavior reports and (2) transferred the plaintiff to various prison facilities, both in retaliation for his exercising his constitutional right to utilize the prisoner grievance system, (3) adopted a policy of retaliating against prisoners who utilized the grievance system, (4) violated his due process rights during a disciplinary hearing, and (5) violated his Fourth Amendment rights by improperly searching his prison cell.
The relevant facts are set forth in the order and report-recommendation of Magistrate Judge Gustave J. DiBianco dated May 18, 2001, which was adopted by the district court on August 7, 2001. For essentially the grounds stated in the report-recommendation, we affirm the district court’s dismissal of all claims, with the exception of the claim with regard to a misbehavior report issued by defendant Gonyea at 12:20 pm on July 9, 1997, which we address in an opinion filed today.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED with respect to claims identified above as 2, 3, 4, and 5, and with respect to the claim identified above as 1, except insofar as it asserts a claim relating to the misbehavior report issued by Gonyea at 12:20 p.m. on July 9,1997.